 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ABDO YAHRA MOHAMED,                              No. 2:18-cv-02303-TLN-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED STATES,
15                       Defendant.
16

17          Plaintiff Abdo Yahra Mohamed (“Plaintiff”), proceeding pro se, owns a convenience store

18   that has been permanently disqualified from participating as a retailer in the Supplemental

19   Nutrition Assistance Program. On August 23, 2018, Plaintiff filed a complaint seeking an appeal

20   of the disqualification under 7 U.S.C.A. § 2023(a) and declaratory judgement under 28 U.S.C.A.

21   § 2201. (ECF No. 1.) This matter is before the Court on Defendant’s motion to dismiss the

22   second cause of action. (ECF No. 13.)

23          Plaintiff failed to oppose the motion to dismiss and the magistrate judge filed an order for

24   Plaintiff to show cause why sanctions should not be imposed for failure to file a timely opposition

25   or a statement of non-opposition to Defendant’s motion. (ECF No. 15.) Plaintiff failed to do so

26   by the deadline. On January 9, 2020, the magistrate judge filed findings and recommendations

27   recommending this action be dismissed for failure to prosecute and to comply with court orders

28   and the Court’s local rules. (ECF No. 17.) The findings and recommendations were served on
 1   the parties and contained notice to all parties that any objections to the findings and

 2   recommendations were to be filed within fourteen days. (Id.) Neither party has filed objections

 3   to the Findings and Recommendations.

 4          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 5   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 6   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 7   1983); see also 28 U.S.C. § 636(b)(1).

 8          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 9   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1. The proposed Findings and Recommendations filed January 9, 2020 (ECF No. 17), are

12              adopted in full; and

13          2. This action is DISMISSED for failure to prosecute and to comply with court orders

14              and the Court’s local rules. See Fed. R. Civ. P. 41(b); Cal. E.D. L.R. 110.

15          IT IS SO ORDERED.

16   Dated: February 11, 2020

17

18

19
                                       Troy L. Nunley
20                                     United States District Judge
21

22

23

24

25

26
27

28
                                                        2
